Citation Nr: 1412731	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  13-08 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder, for purposes of accrued benefits.

2.  Whether new and material evidence has been received to reopen a previously denied claim for a right knee disability, for purposes of accrued benefits.  

3.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney



ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to July 1978.  The Veteran died in July 2007.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking entitlement to service connection for PTSD, for purposes of accrued benefits, and to reopen a previously denied claim for entitlement to service connection for a right knee disability, also for accrued benefits purposes.  
38 U.S.C.A. §§ 5121, 5101(a) (West 2002); 38 C.F.R. § 3.1000 (2013); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).  Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994). 

Here, there is evidence that relevant service department records are not of record.  Such records should be obtained.  See Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993)

Prior to his death, the veteran asserted that he had PTSD as a result of a fire that took place while he was serving about the USS Vallejo.  At a personal hearing before a member of the Board, he indicated that the fire took place between August and December 1976.  In a September 2005 report, the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly the U.S. Armed Services Center for Research of Unit Records) reported that they coordinated their research on several occasions with the Naval Historical Center Deck Log Branch and the Federal Records Center in an attempt to locate a 1977 history and 1977 deck logs from the USS Vallejo, as that was the initial date range that was provided by the Veteran.  JSRRC advised that the Naval Historical Center Deck Log Branch should be contacted if there were any questions regarding the missing records.  In light of the fact that the estimated date range of the Veteran's alleged stressor has changed, the Board finds that another attempt to verify his stressor should be made.  If the requested records cannot be located, the appellant should be provided appropriate notice of such, and a formal finding of unavailability should be placed of record.

With respect to his right knee claim, the Veteran and his representative alleged that service treatment records are incomplete, and that records from the Charleston Naval Hospital are missing.  The Veteran contended he was treated for a right knee injury there possibly in September or October 1977.  A request for clinical records for this facility should be made through official channels.  If no such records can be located, a formal finding of such should be placed of record, and appropriate notice should be provided to the appellant.  

The Board notes that the Veteran served for two years in the United States Navy Reserve following his separation from active service.  It is unclear from a review of the Veteran's available service treatment records whether these records include the Veteran's period of reserve service.  Accordingly, on remand, the RO should request the Veteran's service treatment records from his reserve unit and from the Records Management Center.  If no additional records can be located, a formal finding of such should be placed of record, and appropriate notice of such provided to the appellant.  

As the outcome of the appellant's accrued benefits claims will affect her claim for entitlement to service connection for the cause of the Veteran's death, this issue must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. The RO should ask the U.S. Army and Joint Services Records Research Center (JSRRC) to attempt to verify the Veteran's claimed stressor by obtaining deck logs or detailed ship's history for the USS Vallejo for the period of August 1976 to December 1976.  

If the requested records cannot be located, the appellant should be notified of the identity of the records VA was unable to obtain; an explanation of the efforts VA made to obtain the records; a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and notice that the claimant is ultimately responsible for providing the evidence.  

Additionally, a formal finding of unavailability should be placed of record.

2. The RO should request records from the Charleston Naval Hospital where the Veteran contended he was treated for a right knee injury in September or October 1977.  A request for clinical records for this facility should be made through official channels. 
If no such records can be located, a formal finding of such should be placed of record.  

Additionally, the appellant must be notified of the identity of the records VA was unable to obtain; an explanation of the efforts VA made to obtain the records; a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and notice that the claimant is ultimately responsible for providing the evidence.  

3. The RO should request the Veteran's service treatment records from his reserve unit and from the Records Management Center.  

If no additional records can be located, a formal finding of such should be placed of record.  

Additionally, the appellant must be notified of the identity of the records VA was unable to obtain; an explanation of the efforts VA made to obtain the records; a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and notice that the claimant is ultimately

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

